 

IN THE UNITED STATES DISTRICT COURT

 

 

FOR THE NORTHERN DISTRICT OF TEXAS (2c: 050~-9 PH §:27
LUBBOCK DIVISION “sy
UNITED STATES OF AMERICA TEST cen ERS,
v. NO. 5:20-CR-111-H

{Supersedes indictment filed 09/09/20}
DALE MATTHEW DEMPSEY

SUPERSEDING INDICTMENT
The Grand Jury Charges:

Purpose of the Scheme and Artifice

1. Beginning in or about 2019, and continuing thereafter until on or about the

date of this superseding indictment, in the Lubbock Division of the Northern District of
Texas, and elsewhere, Dale Matthew Dempsey, defendant, did knowingly execute, and
attempt to execute, a scheme and artifice to obtain any of the moneys, funds, credits,
assets, securities, and other property owned by, and under the custody and control of, a
financial institution, namely, Peoples Bank, PlainsCapital Bank, and Prosperity

Bancshares, Inc. (“Prosperity Bank”), in violation of 18 U.S.C. § 1344(2),

2. Dempsey used materially false and fraudulent representations to obtain
money and property of financial institutions and their customers.
3, The purpose of Dempsey’s scheme and artifice was to deprive others of.

their money and property.

Dale Matthew Dempsey
Superseding Indictment - Page 1
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page 2of14 PagelD 17

Manner and Means of the Conspiracy and the Scheme and Artifice to Defraud

4. In furtherance of his scheme and artifice to defraud, and for the purpose of
executing the scheme and artifice, Dempsey would target elderly victims.

5. In furtherance of his scheme and artifice to defraud, and for the purpose of
executing the scheme and artifice, Dempsey contacted elderly victims posing as a law
enforcement officer or as a representative of a financial institution. In order to
perpetuate this fraud, Dempsey would often “spoof” law enforcement or financial
institution telephone numbers to make it appear that he was affiliated with those
organizations.

6. In furtherance of his scheme and artifice to defraud, and for the purpose of
executing the scheme and artifice, Dempsey would tell the victims that their bank
account(s) had been compromised by fraudulent activity. Dempsey would then obtain
debit card and credit card information, bank account numbers, and personal identifying
information from the victims.

7. These representations were false because, as Dempsey then and there well
knew, he was not a law enforcement officer or a representative of any financial
institution. These representations were also false, as Dempsey then and there well
knew, because the victims’ accounts had not been compromised by fraudulent activity at
the time. These false representations had a natural tendency to influence and were
capable of influencing the victims to provide Dempsey with the information that he

Dale Matthew Dempsey
Superseding Indictment - Page 2

 

 
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page 3of14 PagelD 18

requested.

8, In furtherance of his scheme and artifice to defraud, and for the purpose of
executing the scheme and artifice, Dempsey would use the information stolen from the
victims to obtain money and property from the victims’ accounts and to open accounts
and obtain credit cards from other financial institutions using the victims’ personal

identifying information.

Dale Matthew Dempsey
Superseding Indictment + Page 3

 
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page4of14 PagelD 19

Count One
Conspiracy to Commit Bank Fraud
(Violation of 18 U.S.C. § 1349)

1. The grand jury adopts and realleges the allegations in introductory
paragraphs one through eight of this superseding indictment as though fully set forth
herein.

2. Fyrom in or about November 2019, to on or about the date of this
indictment, in the Lubbock Division of the Northern District of Texas, and elsewhere,
Dale Matthew Dempsey, defendant, did knowingly combine, conspire, confederate, and
agree with others known and unknown to the grand jury to execute, and attempt to
execute, a scheme and artifice to obtain the money, funds, credits, assets, securities, and
other property owned by, and under the custody and control of a financial institution, by

means of materially false and fraudulent pretenses, representations, and promises.

In violation of Title 18, United States Code, Section 1349.

Dale Matthew Dempsey
Superseding Indictment - Page 4
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page5of14 PagelD 20

Counts Two-Four
Bank Fraud
(Violation of 18 U.S.C. § 1344(2))

1. The grand jury adopts and realleges the allegations in introductory
paragraphs one through eight of this indictment as though fully set forth herein.

2. On or about the dates set forth below, in the Lubbock Division of the
Northern District of Texas, and elsewhere, Dale Matthew Dempsey, defendant, did
knowingly execute, and attempt to execute, a scheme and artifice to obtain the money,
funds, credits, assets, securities, and other property owned by, and under the custody and

control of the financial institution listed below, the accounts of which were then insured

by the Federal Deposit Insurance Corporation, by means of materially false and

fraudulent pretenses, representations, and promises:

 

 

 

 

Count | Date(s). | AccountHolder Fitianeral Institution.
No td .
2 June 17- | P.B. and L.B. Peoples Bank
18, 2020
3 July 10-) | D-H. and J.EL Plains Capital Bank
16, 2020
4 July 27. | B.T. and ELT. Prosperity Bank
August 4,
2020

 

 

 

 

 

 

Each count being a violation of Title 18, United States Code, Sections 1344(2) and

2, and Pinkerton v. United States, 328 U.S. 640 (1946).

Dale Matthew Dempsey
Superseding Indictment - Page 5
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page6of14 PagelD 21

Count Five
Mlegal Transactions with an Access Device
(Violation of 18 U.S.C. §§ 1029(a)(5), 1029(c)(1)(A)(i1))

1. The grand jury adopts and realleges the allegations in introductory
paragraphs one through eight of this indictment as though fully set forth herein.

2. From on or about June 17, 2020, to on or about June 18, 2020, in the
Lubbock Division of the Northern District of Texas, Dale Matthew Dempsey, defendant,
knowingly and with intent to defraud, effected transactions with access devices, as
defined in Title 18, United States Code, Section 1029(e)(1), issued to other persons, that
is, P.B. and L.B., to receive payment and a thing of value from on or about November 10,
2019, and ending on or about the date of this indictment, of a value of approximately
$1,430, said conduct affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Sections 1029(a)}(5),

1029(c)(1)(AJGD, and 2, and Pinkerton v. United States, 328 U.S. 640 (1946).

Dale Matthew Dempsey
Superseding Indictment - Page 6

 
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page 7of14 PagelD 22

Count Six
Aggravated Identity Theft
(Violation of 18 U.S.C. § 1028A)

1. The grand jury adopts and realleges the allegations in introductory
paragraphs one through eight of this indictment as though fully set forth herein.

2. From on or about June 17, 2020, to on or about June 18, 2020, in the
Lubbock Division of the Northern District of Texas, Dale Matthew Dempsey, defendant,
did knowingly possess and use, without lawful authority, a means of identification of
another person, that is, P.B., during and in relation to a felony violation enumerated in
Title 18, United States Code, Section 1028A(c), that is, Illegal Transactions with an
Access Device, as alleged in Count Five of this indictment, knowing that the means of
identification belonged to another actual person.

In violation of Title 18, United States Code, Sections 1028A and 2, and Pinkerton

v. United States, 328 U.S. 640 (1946).

Dale Matthew Dempsey
Superseding Iudictment - Page 7

 

 
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page 8of14 PagelD 23

Count Seven
Illegal Transactions with an Access Device
(Violation of 18 U.S.C. §§ 1029(a)(5), 1029(c)(1)(A)ii))

1. The grand jury adopts and realleges the allegations in introductory
paragraphs one through eight of this indictment as though fully set forth herein.

2, From on or about July 10, 2020, to on or about July 16, 2020, in the
Lubbock Division of the Northern District of Texas, Dale Matthew Dempsey, defendant,
knowingly and with intent to defraud, effected transactions with an access device, as
defined in Title 18, United States Code, Section 1029(e)(1), issued to other persons, that
is, D.H. and J.H., to receive payment and a thing of value from on or about November 10,
2019, and ending on or about the date of this indictment, of a value of approximately
$33,524.72, said conduct affecting interstate and foreign commerce.

In violation of Title 18, United States Code, Sections 1029(a)(5),

1029(c)(1)(A)i), and 2, and Pinkerton v. United States, 328 U.S. 640 (1946).

Dale Matthew Dempsey
Superseding Indictment - Page 8
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page9of14 PagelD 24

Count Eight
Agpravated Identity Theft
(Violation of 18 U.S.C. § 1028A)

1. The grand jury adopts and realleges the allegations in introductory
paragraphs one through eight of this indictment as though fully set forth herein.

2. From on or about July 10, 2020, to on or about July 16, 2020, in the
Lubbock Division of the Northern District of Texas, Dale Matthew Dempsey, defendant,
did knowingly possess and use, without lawful authority, a means of identification of
another person, that is, D.H., during and in relation to a felony violation enumerated in
Title 18, United States Code, Section 1028A(c), that is, [legal Transactions with an
Access Device, as alleged in Count Seven of this indictment, knowing that the means of
identification belonged to another actual person,

In violation of Title 18, United States Code, Sections 1028A and 2, and Pinkerton

v. United States, 328 U.S. 640 (1946).

Dale Matthew Dempsey
Superseding Indictment - Page 9

 
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page 10o0f14 PagelD 25

Count Nine
Illegal Transactions with an Access Device
(Violation of 18 U.S.C. §§ 1029(a)(5}, 1029(c)(1)(A)Gi))

l, The grand jury adopts and realleges the allegations in introductory
paragraphs one through eight of this indictment as though fully set forth herein.

2. From on or about July 27, 2020, to on or about August 4, 2020, in the
Lubbock Division of the Northern District of Texas, Dale Matthew Dempsey, defendant,
knowingly and with intent to defraud, effected transactions with an access device, as
defined in Title 18, United States Code, Section 1029(e)(1), issued to other persons, that
is, F.T. and E.T., to receive payment and a thing of value from on or about November 10,
2019, and ending on or about the date of this indictment, of a value of approximately
$41,645.00, said conduct affecting interstate and foreign commerce.

_ In violation of Title 18, United States Code, Sections 1029(a){5),

1029(c)(1)(A) (ii), and 2, and Pinkerton v. United States, 328 U.S. 640 (1946).

Dale Matthew Dempsey
Superseding Indictment - Page 10

 
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page11of14 PagelD 26

Count Ten

Aggravated Identity Theft
(Violation of 18 U.S.C. § 1028A)

i, The grand jury adopts and realleges the allegations in introductory
paragraphs one through eight of this indictment as though fully set forth herein.

2. From on or about July 27, 2020, to on or about August 4, 2020, in the
Lubbock Division of the Northern District of Texas, Dale Matthew Dempsey, defendant,
did knowingly possess and use, without lawful authority, a means of identification of
another person, that is, F.T. and E.T., during and in relation to a felony violation
enumerated in Title 18, United States Code, Section 1028A(c), that is, Illegal
Transactions with an Access Device, as alleged in Count Nine of this indictment,
knowing that the means of identification belonged to another actual person.

In violation of Title 18, United States Code, Sections 1028A and 2, and Pinkerton

v. United States, 328 U.S. 640 (1946)

Dale Matthew Dempsey
Superseding Indictment - Page 11

 

 
 

Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page12o0f14 PagelD 27

Counts Eleven-Sixteen
Uttering and Possessing Forged or Counterfeited Securities of an Organization
(Violation of 18 U.S.C. § 513(a))
On or about the dates set forth below, in the Lubbock Division of the Northern
District of Texas, Dale Matthew Dempsey, defendant, aided and abetted by others
known and unknown to the grand jury, did knowingly utter and possess forged and

counterfeited securities of an organization, as that term is defined in Title 18, United

States Code, Section 513(c)(4), with the intent to deceive another person and

 

 

 

 

 

 

 

 

 

 

 

 

 

organization:
Count] Dateof | Description of Security | Name of |
No. | Offense | __ Organization
11 10/08/19 Check #3894 on the account of Park | Bank of America
Tower Apartments in the amount of
$3,800.00
12 10/09/19 Check #3969 on the account of Park | Bank of America
Tower Apartments in the amount of
53,805.00
13 16/09/19 Check #3973 on the account of Park | Bank of America
Tower Apartments in the amount of
$2,700.00
14 10/10/19 Check #4012 on the account of Park | Bank of America
Tower Apartments in the amount of
$3,701.90
15 10/13/19 Check #4042 on the account of Park | Bank of America
Tower Apartments in the amount of
$3,760.12
16 12/27/19 Check #181080 on the account of Wells Fargo
Sheraton Suites in the amount of
$418.00
Dale Matthew Dempsey

Superseding Indictment - Page 12

 
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page 13o0f14 PagelD 28

Each count being a violation of Title 18, United States Code, Sections 513(a) and

2, and Pinkerton v. United States, 328 U.S. 640 (1946).

A TRUE BILL:

.y ot

ru
FOREPERSON

ERIN NEALY COX
UNITED STATES ATTORNEY

(VL

JEFFREY RV HAAG So
Assistant United States Attorney

West Texas Branch Chief

Texas State Bar No. 24027064

1205 Texas Avenue, Suite 700

Lubbock, Texas 79401

Telephone: 806-472-7559

Facsimile: 806-472-7394

E-mail: jeffrey .haag(@usdoj.cov

Dale Matthew Dempsey
Superseding Indictment - Page 13

 

 
Case 5:20-cr-00111-H-BQ Document 7 Filed 12/09/20 Page14o0f14 PagelD 29

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

LUBBOCK DIVISION

 

UNITED STATES OF AMERICA

V.

DALE MATTHEW DEMPSEY

 

SUPERSEDING INDICTMENT

COUNT 1: CONSPIRACY TO COMMIT BANK FRAUD
Title 18, United States Code, Section 1349.

COUNTS 2-4: BANK FRAUD
Title 18, United States Code, Section 1344(2).

COUNTS 5. 7.9: ILLEGAL TRANSACTIONS WITH AN ACCESS DEVICE
Title 18, United States Code, Sections 1029(a)(5),
1029(c){1)(A ii).

 

 

COUNTS 6, 8, 10: AGGRAVATED IDENTITY THEFT
Title 18, United States Code, Section 1028A.
COUNTS 11-16: UTTERING AND POSSESSING FORGED OR
COUNTERFEITED SECURITIES OF AN
ORGANIZATION

Title 18, United States Code, Section 513(a).
(16 COUNTS)

 

A true bill rendered:

 

 

Lubbock Pz Foreperson
Filed in open court this Qin day of Dither , A.D. 2020.
Clerk

 

ARREST WARRANT TO ISSUE (Vy it

UNITED STATES MAGISTRATE JUDGE

 

 
